IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1412
                               Filed April 15, 2020


IN THE INTEREST OF C.S. and N.S.,
Minor Children,

S.A., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother appeals the termination of her parental rights to two children.

AFFIRMED.




       Adam M. Stone, Urbandale, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti and Kevin

Patrick, Assistant Attorneys General, for appellee State.

       Lynn Vogan of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor children.




       Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to twins, born in

2018. She contends, “[T]he Juvenile Court erred in finding that legally sufficient

notice to the parents should be dispensed with in this case without requiring

publication, and in subsequently terminating . . . parental rights.”

       “Biological parents have a due process right to notice and a hearing before

termination of their parental rights may occur.” In re J.C., 857 N.W.2d 495, 506

(Iowa 2014). “[N]otice may be dispensed with in the case of any such person

whose name or whereabouts the court determines is unknown and cannot be

ascertained by reasonably diligent search.” Iowa Code § 232.112(1) (2019). A

diligent search “must extend to places where information is likely to be obtained

and to persons who, in the ordinary course of events, would be likely to have

information of the person or entity sought.” In re S.P., 672 N.W.2d 842, 846 (Iowa

2003) (citing Qualley v. State Fed. Sav. & Loan, 487 N.W.2d 353, 355 (Iowa Ct.

App. 1992)). Claimed deficiencies in a diligent search may be raised for the first

time on appeal. Id.

       Although the mother participated in the underlying child-in-need-of-

assistance proceedings, she stopped engaging in services several months before

the termination hearing and curtailed “meaningful communication” with

professionals. Her address was unknown.

       After the State filed a petition to terminate the mother’s parental rights to the

twins, a State investigator attempted to locate and serve her with the petition. He

filed an affidavit of diligent search recounting his efforts. He learned that the

mother “was currently a fugitive from justice . . . for [f]ailure to [a]ppear on” a theft
                                           3


charge. He made “daily checks of inmate records at the Polk County Jail to see if

[she] had been arrested on her outstanding warrant.” He spoke to the department

of human services caseworker on three occasions and was told the mother “might

be staying with a friend or family member” at a certain apartment and she was

“recently observed” walking near a certain library. The investigator pursued those

leads, without success. He also went to a homeless shelter that had housed the

mother for a period of time and learned she had been kicked out. He checked

several locations that were “known to be frequented by homeless individuals,”

showed people photographs of the mother, and spoke to a private security guard

who interacted with homeless people. The guard recognized the mother but

“stated that he had not seen her recently.”         In addition to these efforts, the

investigator “sent a message to” the mother via her Facebook account and asked

“her to contact [him] regarding this court action.” During his three-week search, he

“received no response [to] that message.” The investigator opined “that since no

one can provide or locate any more viable information than what has already been

obtained, and all diligent efforts have been exhausted to this point, . . . it will be

virtually impossible to properly serve this notice at this time.”

       The mother acknowledges “the State did make several efforts to locate

[her]” but asserts that because she was “seemingly homeless and still in the

immediate area,” the State also should have attempted “publication in the local

media/newspaper . . . to apprise [her] of the proceedings.” We are not persuaded

that publication would have succeeded where direct social media contact and

communication with acquaintances failed. See In re R.E., 462 N.W.2d 723, 727

(Iowa Ct. App. 1990) (finding a search was diligent where “[t]he state official
                                          4


contacted various friends and acquaintances of the mother” and “went to the

various missions around town”).        We conclude that because the mother’s

whereabouts were unknown and could not “be ascertained by reasonably diligent

search,” the juvenile court appropriately dispensed with notice of the termination

petition. As the claimed insufficiency of the State’s search efforts is the only issue

the mother raises on appeal and we are unpersuaded by that argument, we affirm

the termination ruling.

       AFFIRMED.